Name: COMMISSION REGULATION (EC) No 247/97 of 11 February 1997 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 2514/96 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  international trade;  tariff policy;  trade
 Date Published: nan

 No L 41 /2 T EN Official Journal of the European Communities 12 . 2 . 97 COMMISSION REGULATION (EC) No 247/97 of 11 February 1997 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 2514/96 can be met for, whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 2514/96 shall be granted to the following extent: (a) for importers covered by (a) in Article 2 ( 1 ) of Regula ­ tion (EC) No 2514/96, 7,7302 % of the quantities imported during the period 1 July 1993 to 30 June 1996; (b) for importers covered by (b) in Article 2 ( 1 ) of Regula ­ tion (EC) No 2514/96, 3,0211 % of the quantities applied for. Article 2 This Regulation shall enter into force on 12 February 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2514/96 of 23 December 1996 laying down for 1997 the detailed rules for the application of a tariff quota for cows and heifers of various mountain breeds, other than those intended for slaughter, originating in certain third coun ­ tries ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (2) of Regulation (EC) No 2514/96 provides for the quantities reserved to traditional impor ­ ters to be assigned in proportion to their imports during the period 1 July 1993 to 30 June 1996; Whereas allocation of the quantities available to operators covered by Article 2 (3) of the abovementioned Regula ­ tion is to be made in proportion to the quantities applied This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 345, 31 . 12 . 1996, p. 39.